


110 HCON 172 PCS: Honoring the life of each of the 9 fallen

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		Calendar No. 241
		110th CONGRESS
		1st Session
		H. CON. RES. 172
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2007
			Received and placed on the calendar
		
		CONCURRENT RESOLUTION
		Honoring the life of each of the 9 fallen
		  City of Charleston firefighters who lost their lives in Charleston, South
		  Carolina, on June 18, 2007.
	
	
		Whereas firefighters work devotedly and selflessly on
			 behalf of the people of the United States, without regard for the peril or
			 danger to themselves;
		Whereas firefighters carry out the vital role of
			 protecting and ensuring the safety of the public and their property;
		Whereas on June 18, 2007, 9 brave men of the Charleston
			 Fire Department selflessly paid the ultimate sacrifice in service to their
			 community;
		Whereas the firemen who perished had over 120 years of
			 combined service in the fire department;
		Whereas the events of June 18, 2007, constitute the single
			 worst loss of firefighters since September 11, 2001;
		Whereas Captain William Billy Hutchinson,
			 Captain Mike Benke, Captain Louis Mulkey, Engineer Mark Kelsey, Engineer
			 Bradford Brad Baity, Assistant Engineer Michael French,
			 Firefighter James Earl Drayton, Firefighter Brandon Thompson,
			 and Firefighter Melvin Champaign were heroes in the truest sense of the word;
			 and
		Whereas Charlestonians, South Carolinians, and Americans
			 will forever be grateful for the service of these firefighters and mourn their
			 loss: Now, therefore, be it
		
	
		That Congress honors the lives of the 9
			 fallen City of Charleston firefighters who lost their lives in Charleston,
			 South Carolina, on June 18, 2007.
		
	
		
			Passed the House of Representatives June 27,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
		June 28, 2007
		Received and placed on the calendar
	
